Citation Nr: 0926645	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-02 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a higher initial evaluation for varicose 
veins of the left leg, currently assigned a 10 percent 
disability evaluation.




ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel





INTRODUCTION

The Veteran served on active duty from July 1969 to July 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  That decision denied service 
connection for PTSD, but did grant service connection for 
varicose veins of the left leg and assigned a 10 percent 
disability evaluation effective from May 24, 2004.  The 
Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in January 2008.  
The case has since been returned to the Board for appellate 
review.

The issue of entitlement to service connection for PTSD will 
be addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's varicose veins of the left leg are not 
productive of persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for varicose veins of the left leg have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.25, 4.26, 4.104, Diagnostic Code 7120 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Nevertheless, the Veteran in this case is challenging the 
initial evaluation assigned following the grant of service 
connection for varicose veins of the left leg.  In Dingess, 
the Court held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify has been satisfied.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service personnel and 
treatment records as well as all identified and available VA 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with his claim.  He was also afforded VA 
examinations in December 2004 and March 2009.  The Veteran 
has not made the Board aware of the any additional, relevant 
evidence that has not already been obtained and associated 
with the claims file.

VA has further assisted the Veteran throughout the course of 
this appeal by providing him with a statement of the case 
(SOC) and supplemental statement of the case (SSOC), which 
informed him of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous. Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability. Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ." Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found. Id.

The Veteran is currently assigned a 10 percent disability 
evaluation for his varicose veins of the left leg pursuant to 
38 C.F.R. § 4.104, Diagnostic Code 7120.  Under that 
diagnostic code, a 10 percent evaluation is contemplated when 
there is intermittent edema of extremity or aching and 
fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery.  A 20 percent evaluation is warranted when there is 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for 
his varicose veins of the left leg.  The medical evidence has 
not shown him to have persistent edema, incompletely relieved 
by elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  The Veteran told the December 2004 
VA examiner that he had varicose veins with pain after 
prolonged standing and walking.  He also reported having 
edema intermittently, which could not be relieved by foot 
elevation or compression hosiery.  A physical examination did 
not reveal any ulceration, edema, elevated venous stasis, 
pigmentation, or eczema.  In addition, the March 2009 VA 
examiner noted that that the Veteran had visible and palpable 
tortuous varicose veins that were tender to palpation, but 
further stated that there were no ulcers, edema, stasis 
pigmentation, or eczema.  As such, the Veteran has not been 
shown to have met the criteria for an evaluation in excess of 
10 percent.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for a higher initial evaluation for varicose veins of the 
left leg.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected varicose 
veins of the left leg have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
varicose veins of the left leg under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial evaluation in excess of 10 percent for varicose 
veins of the left leg is denied.


REMAND

Reason for Remand:  To verify the Veteran's alleged in-
service stressors.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors. 38 C.F.R. § 3.304(f) 
(2008).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d) (2008).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary. 38 C.F.R. § 
3.304(f) (2008).

In this case, the medical evidence of record shows that the 
December 2004 VA examiner diagnosed the Veteran with PTSD.  
His service personnel records also indicate that his many 
duties included lance missile crewman, cannoneer, field 
artillery rocket crewman, and gunner.  His campaigns also 
included the Vietnam Counter Offensive Phase IV, Vietnam 
Counter Offensive Phase V, Vietnam Counter Offensive Phase 
VI, and Tet 69 Counter Offensive.  The Veteran has reported 
having numerous in-service stressors, including being 
subjected to sniper fire and witnessing the wounding and 
death of fellow servicemen.

The Board previously remanded the claim for service 
connection for PTSD, in pertinent part, to determine whether 
the Veteran engaged in combat with the Veteran and to verify 
his alleged in-service stressors.  Following the remand, the 
Appeals Management Center (AMC) did confirm that the Veteran 
was awarded the Vietnam Cross of Gallantry with Palm Unit, 
which was awarded by the Republic of Vietnam to units for 
valorous combat achievements.  While such an award is not in 
and of itself indicative that the Veteran himself engaged in 
combat, it does indicate that the veteran likely engaged in 
combat with the enemy. See Manual of Military Decorations and 
Awards, A-6 (Department of Defense Manual 1348.33-M, 
September 1996).  Nevertheless, the RO determined that the 
evidence did not show that the Veteran himself engaged in 
combat with the enemy.

The Board had also indicated in the January 2008 remand that 
the RO or AMC should request that the Veteran provide 
additional information and details regarding his alleged in-
service stressor, if the preponderance of the evidence was 
against a finding that the Veteran engaged in combat with the 
enemy.  However, it does not appear that the Veteran was 
provided such an opportunity.  Although a letter was sent to 
him in March 2008 indicating that the AMC was attempting to 
verify whether he had received the Republic of Vietnam 
Gallantry Cross with Palm Unit, the letter did not request 
that the Veteran provide additional details regarding his 
alleged in-service stressors.  Nor does there appear to be 
any other letter sent to the Veteran requesting such 
information.  In fact, the AMC noted on a copy of the January 
2008 Board remand that such an action was not performed.  

The Court has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders. Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance." Id.  Therefore, the Board 
finds that the Veteran should be requested to provide any 
additional details necessary to corroborate his claims, and 
the RO or AMC should then attempt to verify these claimed in-
service stressors.

The Board emphasizes that if the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, then in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, his lay testimony alone could establish the 
occurrence of the in-service stressor. See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Additionally, a veteran 
whose record does not substantiate that he directly 
participated in combat may still service-connect his claim 
for PTSD if his claimed in-service stressor is supported by 
adequate corroboration and not just his own lay testimony of 
the occurrence of the stressful event.  Corroboration of a 
claimed in-service stressor does not require "that there be 
corroboration of every detail, including the appellant's 
personal participation in the identifying process." See 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The Court has 
further held that the fact that a veteran was stationed with 
a unit that sustained attacks strongly suggests that the 
veteran was, in fact, exposed to these attacks. See Pentecost 
v. Principi, 16 Vet. App. 124 (2002).

In addition, the Board notes that the Veteran has not been 
afforded a VA examination in connection with his current 
claim for service connection for PTSD. If one or more of the 
Veteran's stressors are confirmed or it is established that 
the Veteran did engage in combat with the enemy, the RO 
should provide the Veteran with a VA examination to determine 
whether the Veteran currently has PTSD and whether it is 
related to a verified in-service stressor.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should contact the Veteran 
and offer him the opportunity to provide 
any additional information he can 
remember regarding his claimed stressors 
as well as inform him of the importance 
of providing as much detail as possible.  
The Veteran should be asked to provide 
specific details of the claimed 
stressful events during service, such as 
the names of casualties and identifying 
information concerning any other 
individuals involved in the events, 
including their ranks, units of 
assignments, or any other identifying 
details.

2.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
must be prepared whether or not the 
veteran provides an additional 
statement, as requested above.  This 
summary, a copy of the Veteran's DD 214, 
and all associated service documents 
should be sent to the U.S. Army Joint 
Service Records Research Center (JSRRC), 
Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, VA 22315-
3802, or any other appropriate agency 
for verification of the alleged 
stressful events in service.  The JSRRC 
should be provided with a copy of any 
information obtained above and should be 
requested to provide any additional 
information that might corroborate the 
Veteran's alleged stressors.  A search 
of unit and organizational histories 
should be consulted in an effort to 
verify attacks and casualties.

3.  If an in-service stressor is 
verified, the Veteran should be afforded 
a psychiatric examination to determine 
the diagnosis of any and all psychiatric 
disorders which may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed, but should include 
psychological testing including PTSD sub 
scales.  The RO should provide the 
examiner the summary of any stressors 
described above, and the examiner must 
be instructed that only these events may 
be considered for the purpose of 
determining whether exposure to an in- 
service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
in-service stressors found to be 
established by the RO.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
should be furnished a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999). No action is required of the Veteran until he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


